MARTIN, Chief Justice.
The appellant applied for letters patent for an alleged invention relating to remedial agencies, more especially for the treatment of diseases of the lnngs, as for instance tuberculosis and like ailments.
The remedy consists of grated horse-radish boiled in honey to the consistency of a jelly, which is to be taken cold by the patient with “Balm of Gilead” as a tea. The patient should take two or three tablespoon Culs about midway between meals. The applicant states that the composition “aids to thicken the blood; relieves the anaemic condition; builds up the system; throws off disease, and heals the lungs rapidly, accomplishing this in two or three months if taken regularly.”
The applicant’s claim was rejected by the examiner, whose decision was affirmed by the Board of Appeals, whereupon the present appeal was taken.
It appears that the American Dispensatory, in discussing horse-radish on page 271, says: “The grated root with sugar to form a syrup with water, is excellent for hoarseness; a spoonful or two ma.y be swallowed as occasion requires.”
The same authority, on page 520, treats of the medicinal value of honey as follows: “A very excellent preparation for coughs, especially duiing febrile or inflammatory attacks, is composed of honey, olive oil, lemon juice, and sweet spirits of niter, each one finid ounce, to be taken several times a day in half-fiuidrachm or fluidraehm doses.”
The same publication discourses upon the medicinal value of Balm of Gilead, and on page 664 says: “The Buds of the Populus Candieans, or Balm of Gilead, possess similar virtues to the above. ■' * * Populas buds are reputed stimulant, tonic, diuretic, and antiscorbutic. A tincture of them has been beneficially employed in affections of the chest, stomach, and kidneys, and in rheumatism and scurvy. f ’’ Dose of a tincture of the buds, from one to four fluidrachms, which is excellent for colds and pain in the chest.”
In Foster’s Medical Dictionary, p. 338, ii is said concerning the medical value of horseradish: “It is used as a condiment and medicinally as a remedy in scurvy, as a stomachic tonic, and, both externally and internally, in paretic conditions and chronic rheumatism. * * A mixture of 1 part of the juice of wild horse-radish root and 4 parts of honey.”
The record does not show that the combinations set out by appellant result in any new chemical composition, and it is fair to *880assume that they' are mere aggregations. The' references disclose that the medicinal value of the various ingredients composing the applicant’s preparation has long been known by the public, and serve as an anticipation of appellant’s claim.
The decision appealed from is accordingly affirmed.